Citation Nr: 9935605	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-00 445A	)	DATE
	)
	)


THE ISSUE

Whether a December 1997 decision of the Board of Veterans' 
Appeals denying service connection for sterility should be 
revised or reversed on the grounds of clear and unmistakable 
error.



REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from March 1953 to December 
1956.

In January 1998, the Board received a motion requesting 
reconsideration of December 18, 1997, decision of the Board 
that denied the veteran's claim for service connection for 
sterility.  The motion was denied by the Acting Chairman of 
the Board in February 1998.  In the February 1998 denial the 
veteran was informed of recently- enacted legislation, Public 
Law No. 105-111, 111 Stat. 2271 (1997) (codified at 38 U.S.C. 
§ 7111) which, for the first time, granted the Board 
authority to review and revise a prior decision of the Board 
on the grounds of clear and unmistakable error (CUE).  The 
Board also advised the veteran that his motion for 
reconsideration on the basis of obvious error was also 
construed as a motion for revision of the December 1997 Board 
decision on the grounds of CUE.  Review of the CUE motion was 
deferred pending the issuance of implementing regulations.

In May 1999 the veteran was advised that final regulations 
pertaining to filing a CUE motion had been published and he 
was provided a copy thereof.  These regulations include the 
general requirements that the motion for CUE include the name 
of the veteran, the applicable VA file number, the date of 
the Board decision to which the motion relates and the issue 
or issues to which the motion pertains. 38 C.F.R. § 
20.1404(a).  At that time the Board advised the veteran that 
despite the February 1998 communication to the contrary, the 
veteran's motion for consideration would not be considered as 
a CUE motion, unless the Board was advised by the veteran or 
his representative that he wanted such consideration to be 
undertaken.  

Received in May 1999 was a handwritten statement from the 
veteran indicating his desire for consideration of his case 
on the basis of CUE, which, when read in conjunction with the 
earlier motion, met the requirements of 38 C.F.R. § 
20.1404(a).

In addition to the specific requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error set forth under 38 C.F.R. § 20.1404(a), there are also 
specific requirements for making allegations of clear and 
unmistakable error that are set forth under 38 C.F.R. § 
20.1404(b).  Such requirements include that "The motion must 
set forth clearly and specifically the alleged clear and 
unmistakable error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, nonspecific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be denied."

Although the veteran's May 1999 motion did not state with any 
degree of specificity the alleged clear and unmistakable 
error in the Board's December 1997 decision the veteran's 
representative did provide such specificity (as discussed in 
the decision below) in written argument in October 1999.  
Accordingly, the requirements of 38 C.F.R. § 1404(b) are 
deemed to be met.


FINDINGS OF FACT

1.  On December 18, 1997, the Board of Veterans' Appeals 
denied the veteran's claim for service connection for 
sterility.

2.  Documents received in January 1998, May 1999, and October 
1999, present a motion for revision of the December 1997 
Board decision based on clear and unmistakable error.

3.  The Board's 1997 decision denying the veteran's claim for 
service connection for sterility does not contain an error 
which, had it not been made, would have manifestly changed 
the outcome of this claim.



CONCLUSION OF LAW

The criteria for revision of the Board's 1997 decision, which 
denied service connection for sterility, based on clear and 
unmistakable error have not been met. 38 U.S.C. § 7111 
(1999); 38 C.F.R. § 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the following: a history of 
mumps during childhood, which resolved without complications 
or sequelae; treatment for gonorrhea in 1955; and a diagnosis 
of congenital phimosis and the performance of a circumcision 
in 1956.  

When the veteran was hospitalized in 1957 for treatment of a 
pilonidal cyst, the physical examination revealed normal 
genitalia.  In a March 1958 VA examination report, the 
examiner noted that there was discharge on the veteran's 
undershorts.  The examiner recorded the history of the 
circumcision, and noted there had been no genitourinary 
symptoms since that time.  The examination of the genitalia 
was negative, and there was no disease of the genitourinary 
tract.

VA and private medical records in 1994 and 1995 show the 
veteran was tested and found to be sterile and to have 
abnormal hormone levels. 

Also of record is a letter from a fellow veteran, written in 
response to an advertisement the veteran placed in a 
magazine.  The fellow veteran wrote that he worked as a radio 
mechanic while stationed in Mishima from 1952 to 1953.  He 
recalled that he and others were informed of the possibility 
of sterility due to exposure to radiation from the BC 610 
transmitters and the antennas.  He also noted that he was not 
sterile, but he indicated that there were problems with 
veterans losing their firstborn children, including his own.

The veteran testified at a December 1995 personal hearing 
that between 1953 and 1955, he was stationed on site 17, 
called Mishima, an island in the Sea of Japan.  According to 
his testimony, his duties included running a diesel 
generator, and putting fuel into the gravity flow.  He 
recalled that radar equipment was being used in huts.  He 
also remembered that he was included in a group of soldiers 
from the radar sites who were examined and found to be 
sterile.  However, he did not mention this at the time of his 
separation examination.  The veteran testified that he had 
never married, and that he lost an opportunity to marry due 
to his sterility.  He testified that when examined recently, 
physicians told him that radiation exposure could have 
resulted in his current problems such as sterility, an 
enlarged breast, undeveloped testicles and other body parts.  
He also mentioned that the physicians informed him that he 
did not have any hormones.  During the hearing, he presented 
a January 1961 letter reflecting his rejection from the Air 
Force for medical reasons.  However, it was noted that the 
reasons for rejecting him on that basis were not disclosed in 
the letter.  


Legal Analysis

The veteran contends that the Board's December 1997 decision 
was clearly and unmistakably erroneous in that it denied his 
claim for service connection for sterility as not well-
grounded.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record. 38 C.F.R. § 1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable. 38 C.F.R. § 20.1403(c).

Applicable law provides that service connection connotes many 
factors, but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991).  Such a determination requires a finding of a current 
disability which is related to an injury or disease incurred 
in service. Watson v. Brown, 4 Vet.App. 309, 310 (1993); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. §  3.303(d)(1998). 

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the claim the appellant presented to the 
Board in december 1997 was not well grounded.  To sustain a 
well grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet.App. 19 (1993).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy  v. Derwinski, 1 Vet.App. 78, 
81 (1990).  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 
Vet.App.  359 (1995).  In order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence.) Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran does not allege that the true facts, as they were 
known in December 1997 were not considered by the Board.  Nor 
does he take issue with the way in which the Board applied 
the relevant statutory and case law which was in effect at 
the time of that decision.  Rather, he argues that the 
standard set forth by the U. S. Court of Appeals for Veterans 
Claims (Court) in Caluza, is too stringent.  However, as 
previously noted the analysis of clear and unmistakable error 
must be based upon the facts and the law which were in effect 
at the time of the decision under review.  

The pertinent evidence reflects a medical diagnosis of 
sterility, first noted in the 1990's.  The record however, 
contains no medical opinion linking the veteran's sterility 
to radar exposure or any other injury or disease in active 
service.  Although evidentiary assertions by the veteran must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, the exception to this principle is 
where the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  The claimant and his fellow veteran, as lay persons, 
are not competent to provide an opinion concerning medical 
causation.  Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit 
v. Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In the absence of any medical evidence 
or opinion indicating an etiological link between the current 
disorder and active service, the claim for service connection 
for sterility is not plausible.  Accordingly the Board's 
conclusion that the claim was not well-grounded, was not 
erroneous.  
The veteran has made no other allegations of errors in fact 
or law with the Board's December 1997 denial of service 
connection for sterility.  Consequently, his motion of clear 
unmistakable error with respect the December 1997 Board 
decision must be denied.


ORDER

The motion to revise or reverse a December 1997 decision of 
the Board of Veterans' Appeals denying service connection for 
sterility on the grounds of clear and unmistakable error is 
denied.




		
	G. H. SHUFELT 
Member, Board of Veterans' Appeals


 


